


115 HRES 1169 EH: Reaffirming the commitment of the United States to promote free, fair, transparent and credible elections in Bangladesh.
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1169
In the House of Representatives, U. S.,

December 12, 2018

RESOLUTION
Reaffirming the commitment of the United States to promote free, fair, transparent and credible elections in Bangladesh.
 
 
Whereas Bangladesh achieved independence in 1971 and established a secular democratic state, which is home to Muslims, Hindus, Buddhists, Christians, and atheists;  Whereas Bangladesh is the eighth most populous country with nearly 160,000,000 people; 
Whereas according to the United States Agency for International Development maternal and child mortality rates in Bangladesh have declined by more than 60 percent, production of rice has tripled, and growth in gross domestic product has averaged more than 6 percent annually for over a decade;  Whereas Bangladesh has fulfilled the criteria to initiate graduation from the United Nations Least Developed Country status and could become a middle-income country within the next 3 years; 
Whereas in 2017, the generous people of Bangladesh welcomed more than 700,000 Rohingya refugees following the Burmese military and security force’s crimes against humanity and genocide against the Rohingya in Northern Rakhine State;  Whereas in recent years, Bangladesh’s democratic system has faced challenges, including political violence, environmental strain, Islamist militancy, a refugee crisis, and challenges to freedom of speech and press; 
Whereas free, fair, transparent, and credible elections are the cornerstone of every democracy;  Whereas legitimate elections that respect fundamental freedoms are characterized by transparency, accountability, security, and accessibility for all voters; 
Whereas strong democracies worldwide make for better trading partners, provide new market opportunities, improve global health outcomes, and promote economic freedom and regional security;  Whereas attacks on democracy and democratic institutions undermine the sacrifices of the Bangladeshi people and the country’s commitment to human rights and the rule of law; 
Whereas one of Bangladesh’s main political parties boycotted the 2014 general election due to concerns about the impartiality of the electoral process;  Whereas Bangladesh is scheduled to hold general elections on December 30, 2018; 
Whereas democratic stability, regional security, and economic prosperity in Bangladesh and South Asia are vital to the national security interests of the United States;  Whereas the United States-Bangladesh relationship is built on a foundation of shared values and cooperation on issues including economic growth and development, labor rights, peacekeeping, counterterrorism, and the environment and climate; 
Whereas the United States should more actively engage with the Government of Bangladesh with respect to their shared interests in safeguarding human rights, religious freedom, and secular democracy in Bangladesh, while preventing the growth of religious extremism and militancy; and  Whereas repeated attacks on religious minorities, expanding religious intolerance, and growing destabilization caused by radical groups undermine United States economic and strategic interests in Bangladesh: Now, therefore, be it  
 
That the House of Representatives— (1)reaffirms the commitment of the United States to promote free, fair, transparent and credible elections in Bangladesh; 
(2)calls on the Government of Bangladesh to respect the freedom of speech and of the press and to heed the Bangladesh Election Commission’s request to ensure security for minorities and maintain communal harmony for a peaceful election;  (3)urges political leaders and judicial authorities in Bangladesh to respect the will of voters and ensure that all Bangladeshis will be able to participate freely in the upcoming elections, and that the elections will be impartial and inclusive; and 
(4)commends the government and people of Bangladesh for their generosity in hosting Rohingya refugees despite the hardships associated with responding to this man-made humanitarian disaster created by the Burmese military and security force’s crimes against humanity and genocide against the Rohingya in Northern Rakhine State.   Karen L. Haas,Clerk. 